        Center for Disability Advocacy Rights (CeDAR), Inc.
                   100 Lafayette Street, 3rd Floor
                    New York, New York 10013
                                         Tel. (212) 979-7575
                                         Fax (212) 979-8778

CHRISTOPHER J. BOWES                                                                        1/7/2020
EXECUTIVE DIRECTOR
DIRECT DIAL (212) 979-7575



                                                                    January 7, 2020
Via ECF
Hon Barbara C. Moses
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                              Re:     Martinez v. Saul
                                                                        1:19-cv-06515-BCM


Dear Judge Moses:

       As the attorney for the above plaintiff in the above captioned case, I write to request
approval of the proposed briefing schedule. This is plaintiff’s second request for an extension of
time and is made with the consent of, and in consultation with, opposing AUSA Joseph Pantoja.

        I seek an extension of time due to personal reasons. My father died in December after
a long illness and I have had to take time off to tend to his services and my mother’s needs
over the past several weeks. I remain behind schedule on this and other cases. With the kind
consent of opposing counsel, AUSA Joseph Pantoja. , I respectfully request that the Court
extend and approve the following revised briefing schedule:

            January 14, 2020      Plaintiff’s settlement letter
            February 13, 2020     Stipulation of Dismissal or No Settlement Joint Letter
            March 16, 2020        Plaintiff’s Motion for Judgment on the Pleadings
            May 15, 2020          Defendant’s Motion for Judgment on the Pleadings
            June 4, 2020          Plaintiff’s Reply

             Thank you for Your Honor's attention to this matter.



                                                                Very truly yours,
       Application GRANTED. SO ORDERED.
                                                                /s/ Christopher J. Bowes
       ________________________                                 Christopher J. Bowes, Esq
       Barbara Moses, U.S.M.J.
       January 7, 2020
